Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 28, 2018

The Court of Appeals hereby passes the following order:

A19D0068. TODDRICK O. RICKS v. CITY OF SANDY SPRINGS.


      Toddrick Ricks filed this application for discretionary review, seeking to appeal
an order of the City of Sandy Springs Municipal Court adjudicating him guilty of
speeding. We lack jurisdiction.
      As a general rule, the judgment of a municipal court must be appealed – either
directly or by certiorari – to the superior court.1 See OCGA § 5-4-3 (addressing
petitions for writs of certiorari in the superior court); OCGA § 40-13-28 (a defendant
convicted of a traffic offense has a right of appeal to the superior court); Reed v.
State, 229 Ga. App. 817, 819-820 (b) (495 SE2d 313) (1997) (an appeal of a municipal
court conviction lies in the superior court); accord Willard v. City of Eatonton, 104
Ga. App. 471, 471-472 (121 SE2d 924) (1961) (appeal from a superior court judgment
overruling a petition for certiorari following a traffic offense conviction in the City of
Eatonton Police Court). If the party is then aggrieved by the decision of the superior
court, an application for discretionary appeal may be filed in this Court. See OCGA
§ 5-6-35 (a) (1). Absent a superior court decision, we lack jurisdiction over this
application for discretionary review, which is hereby DISMISSED.


      1
        A statutory exception exists for final judgments of the Municipal Court of
Columbus, Muscogee County, which are directly appealable to this Court or the
Supreme Court as if a judgment from a state or superior court. See Ga. L. 1983,
pp. 4443, 4454, § 33 (c).
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          08/28/2018
        I certif y that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.